DETAILED ACTION


Election/Restrictions

Applicant’s election without traverse of claims 1-9 in the reply filed on 06/20/2022 is acknowledged.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gillan (US 20190301273) and Fisher et al. (US 20150107899).

Regarding claims 1 and 7-9, Gillan discloses an apparatus comprising: a rotation sensor (234) operable to facilitate rotational distance measurements indicative of rotational distance achieved by a top drive (140) ([0051]); an electrical device (140a) operable to facilitate torque measurements indicative of torque applied to a drill string (155) by the top drive ([0034]); and a processing device (190) comprising a processor (252) and a memory (254) storing computer program code (fig 2, [0038]), wherein the processing device is operable to: output a first control command to cause the top drive to rotate the drill string (step 404, fig 4); determine a reference rotational distance based on the rotational distance measurements and the torque measurements (steps 406 and 408, fig 4, [0062] ); output second control commands to cause the top drive to rotate the drill string in opposing directions based on the determined reference rotational distance (step 414, fig 4, [0018], [0052]-[0054]).
In Gillan reference, the trapped torque, which is the source of the rotational distance, is corrected before slide drilling operation is started (see fig ). Gillan and Fisher disclose similar downhole system used to correct for trapped/reactive torque that cause rotational displacement in the drill string. 
 Fisher teaches during slide drilling operations, output control commands to cause the top drive to alternatingly rotate the drill string in opposing directions based on the determined reference rotational distance ([0051] discloses correcting trapped/reactive torque during slide drilling operation by creating left and right torque adjustment during oscillation of the drill string, meaning that the drill string is  alternatingly in opposing directions based on the determined reference rotational distance, a result of trapped/reactive torque).
(Claim 7) Fisher further teaches rotate to an initial rotational position; then rotate from the initial rotational position in a first rotational direction based on the reference rotational distance; then rotate in a second rotational direction to the initial rotational position; then rotate from the initial rotational position in the second rotational direction based on the reference rotational distance; and then rotate in the first rotational direction to the initial rotational position ([0051] discloses correcting trapped/reactive torque during slide drilling operation by creating left and right torque adjustment during oscillation of the drill string, meaning that the drill string is  alternatingly in opposing directions based on the determined reference rotational distance, a result of trapped/reactive torque).
(Claim 8) Fisher further teaches : rotate to an initial rotational position such that a toolface of a bent mud motor is oriented in an intended direction; and then alternatingly rotate in the opposing directions from the initial rotational position based on the reference rotational distance ([0051] discloses correcting trapped/reactive torque during slide drilling operation by creating left and right torque adjustment during oscillation of the drill string, meaning that the drill string is  alternatingly in opposing directions based on the determined reference rotational distance, a result of trapped/reactive torque).
(Claim 9) Fisher teaches  control commands cause the top drive to rotate: in a first rotational direction from an initial rotational position until a first predetermined fraction of the reference rotational distance is reached; and in a second rotational direction from the initial rotational position until a second predetermined fraction of the reference rotational distance is reached ([0051] discloses correcting trapped/reactive torque during slide drilling operation by creating left and right torque adjustment during oscillation of the drill string, meaning that the drill string is  alternatingly in opposing directions based on the determined reference rotational distance, a result of trapped/reactive torque)..
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Gillan and Fisher before him or her, to modify the method disclosed by Gillan to include outputting control commands to cause the top drive to alternatingly rotate the drill string in opposing directions based on the determined reference rotational distance as taught by Fisher in order to allow for faster drilling operation ([0050]).

Regarding claim 2, Gillan further discloses that the processing device is operable to determine the reference rotational distance as that which is equal to the rotational distance achieved by the top drive at a maximum torque applied to the drill string by the top drive (fig 3, [0056]).

Regarding claim 3, Gillan further discloses the processing device is operable to: record the torque measurements and the rotational distance measurements in association with each other (fig 3, [0056]); determine a maximum torque measurement (fig 3, [0056]); and determine the reference rotational distance as being one of the rotational distance measurements that is associated with the determined maximum torque measurement (fig 3, [0056]).

Regarding claim 4, Gillan further discloses that the rotation sensor is or comprises an encoder disposed in association with the top drive ([0023] discloses the encoding data downhole, meaning that an encoder is used). 

Regarding claim 5, Gillan further discloses that the electrical device is or comprises a torque sensor (140a) disposed in association with the top drive (fig 2).

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Gillan (US 20190301273) and Fisher et al. (US 20150107899). as applied to claim 1 above, and further in view of Rembach et al. (US 8843220)

Regarding claim 6, the combination of Gillan and Fisher is silent regarding the fact that the electrical device is or comprises a variable frequency drive driving an electric motor of the top drive.
Sun teaches the use of a variable frequency drive  driving an electric motor of the top drive (abstract).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Gillan, Fisher and Rembach before him or her, to modify the method disclosed by the combination of Gillan and Fisher to include the variable frequency drive as taught by Rembach in order to help improve reliability (col 1 1 lines 45-67). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672       

08/17/2022